 



Exhibit 10.2

STEWART INFORMATION SERVICES CORPORATION

2005 LONG-TERM INCENTIVE PLAN

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
(continued)

TABLE OF CONTENTS

          Section

--------------------------------------------------------------------------------

ARTICLE I
ESTABLISHMENT, PURPOSE AND DURATION
Establishment
    1.1  
Purpose of the Plan
    1.2  
Duration of Authority to Make Grants Under the Plan
    1.3     ARTICLE II
DEFINITIONS
“Affiliate”
    2.1  
“Associate”
    2.2  
“Associate Stock Bonuses”
    2.3  
“Award”
    2.4  
“Award Agreement”
    2.5  
“Board”
    2.6  
“Change in Control”
    2.7  
“Code”
    2.8  
“Committee”
    2.9  
“Company”
    2.10  
“Corporate Change”
    2.11  
“Directors’ Shares”
    2.12  
“Effective Date”
    2.13  
“Exchange Act”
    2.14  
“Executive Officer”
    2.15  
“Executive Option”
    2.16  
“Fair Market Value”
    2.17  
“Fiscal Year”
    2.18  
“Holder”
    2.19  
“Incentive Stock Option”
    2.20  
“Mature Shares”
    2.21  
“Minimum Statutory Tax Withholding Obligation”
    2.22  
“Nonqualified Stock Option”
    2.23  
“Option”
    2.24  
“Option Price”
    2.25  
“Optionee”
    2.26  
“Option Agreement”
    2.27  
“Performance Goals”
    2.28  
“Plan”
    2.29  
“Region Manager”
    2.30  
“Region Manager Option”
    2.31  
“Section 409A”
    2.32  
“Service Award”
    2.33  
“STC”
    2.34  
“STG”
    2.35  

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
(continued)

TABLE OF CONTENTS
(Continued)

          Section

--------------------------------------------------------------------------------

“Stock”
    2.36  
“Ten Percent Stockholder”
    2.37  
“Termination of Employment”
    2.38     ARTICLE III
ELIGIBILITY AND PARTICIPATION
Eligibility
    3.1  
Participation
    3.2     ARTICLE IV
GENERAL PROVISIONS RELATING TO AWARDS
Authority to Grant Awards
    4.1  
Dedicated Shares; Maximum Awards
    4.2  
Non-Transferability
    4.3  
Requirements of Law
    4.4  
Changes in the Company’s Capital Structure
    4.5  
Election Under Section 83(b) of the Code
    4.6  
Forfeiture for Cause
    4.7  
Forfeiture Events
    4.8     ARTICLE V
GENERAL PROVISIONS RELATING TO OPTIONS
Type of Options Available
    5.1  
Stock Appreciation Rights
    5.2  
Option Price
    5.3  
Maximum Value of Stock Subject to Options that are Incentive Stock Options
    5.4  
Exercise of Options
    5.5  
Transferability of Options
    5.6  
Duration of Options
    5.7  
Employment Obligation
    5.8  
Option Agreement
    5.9  
Substitution Options
    5.10  
No Rights as Stockholder
    5.11     ARTICLE VI
EXECUTIVE OPTIONS   ARTICLE VII
REGION MANAGER OPTIONS   ARTICLE VIII
DIRECTORS’ SHARES
Annual Grant to Directors
    8.1  
Amount of Award
    8.2  

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
(continued)

TABLE OF CONTENTS
(Continued)

          Section

--------------------------------------------------------------------------------

  ARTICLE IX
ASSOCIATES STOCK BONUSES
Award of Stock Bonuses
    9.1  
Valuation
    9.2     ARTICLE X
SERVICE AWARDS   ARTICLE XI
SUBSTITUTION AWARDS   ARTICLE XII
ADMINISTRATION
Awards
    12.1  
Authority of the Committee
    12.2  
Decisions Binding
    12.3  
No Liability
    12.4     ARTICLE XIII
AMENDMENT OR TERMINATION OF PLAN
Amendment, Modification, Suspension, and Termination
    13.1  
Awards Previously Granted
    13.2     ARTICLE XIV
MISCELLANEOUS
Unfunded Plan/ No Establishment of a Trust Fund
    14.1  
No Employment Obligation
    14.2  
Tax Withholding
    14.3  
Written Agreement
    14.4  
Indemnification of the Committee
    14.5  
Gender and Number
    14.6  
Severability
    14.7  
Headings
    14.8  
Other Compensation Plans
    14.9  
Other Awards
    14.10  
Successors
    14.11  
Law Limitations/ Governmental Approvals
    14.12  
Delivery of Title
    14.13  
Inability to Obtain Authority
    14.14  
Investment Representations
    14.15  
Persons Residing Outside of the United States
    14.16  
No Fractional Shares
    14.17  
Arbitration of Disputes
    14.18  
Governing Law
    14.19  

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
(continued)

ARTICLE I

ESTABLISHMENT, PURPOSE AND DURATION

      1.1     Establishment. The Company hereby establishes an incentive
compensation plan, to be known as “Stewart Information Services Corporation 2005
Long-Term Incentive Plan,” as set forth in this document. The Plan permits the
grant of Executive Options, Region Manager Options, Directors’ Shares,
Associates Stock Bonuses, and Service Awards. The Plan shall become effective on
the latest of (a) the date the Plan is approved by the Board, (b) the date the
Plan is approved by the holders of at least a majority of the outstanding shares
of voting stock of the Company and (c) if the provisions of the corporate
charter, by-laws or applicable state law prescribes a greater degree of
stockholder approval for this action, the approval by the holders of that
percentage, at a meeting of stockholders (the “Effective Date”), and shall
remain in effect as provided in Section 1.3.

      1.2     Purpose of the Plan. The purpose of the Plan is to reward
corporate officers and other Associates of the Company and its Affiliates by
enabling them to acquire shares of common stock of the Company and to receive
other compensation based on the increase in value of the common stock of the
Company or certain other performance measures. The Plan is intended to advance
the best interests of the Company, its Affiliates and its stockholders by
providing those persons who have substantial responsibility for the management
and growth of the Company and its Affiliates with additional performance
incentives and an opportunity to obtain or increase their proprietary interest
in the Company, thereby encouraging them to continue in their employment with
the Company and its Affiliates.

      1.3     Duration of Authority to Make Grants Under the Plan. No Awards may
be granted under the Plan on or after the tenth anniversary of the Effective
Date. The applicable provisions of the Plan will continue in effect with respect
to an Award granted under the Plan for as long as such Award remains
outstanding.

ARTICLE II

DEFINITIONS

      The words and phrases defined in this Article shall have the meaning set
out below throughout the Plan, unless the context in which any such word or
phrase appears reasonably requires a broader, narrower or different meaning.

      2.1     “Affiliate” means any corporation, partnership, limited liability
company or association, trust or other entity or organization which, directly or
indirectly, controls, is controlled by, or is under common control with, the
Company. For purposes of the preceding sentence, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any entity or organization, shall mean the
possession, directly or indirectly, of the power (a) to vote more than
50 percent (50%) of the securities having ordinary voting power for the election
of directors of the controlled entity or organization, or (ii) to direct or
cause the direction of the management and policies of the controlled entity or
organization, whether through the ownership of voting securities or by contract
or otherwise.

      2.2     “Associate” means (a) a person employed by the Company or any
Affiliate as a common law employee, (b) a person who has agreed to become a
common law employee of the Company or any Affiliate and is expected to become
such within six (6) months from the date of a determination made for purposes of
the Plan or (c) a director or advisory director of the Company who is not an
employee of the Company or any Affiliate.

      2.3     “Associate Stock Bonuses” means an Award granted pursuant to
Article IX of the Plan.

      2.4     “Award” means, individually or collectively, a grant under the
Plan of Executive Options, Region Manager Options, Directors’ Shares, Associates
Stock Bonuses, and Service Awards, in each case subject to the terms and
provisions of the Plan.

      2.5     “Award Agreement” means an agreement that sets forth the terms and
conditions applicable to an Award granted under the Plan.

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
(continued)

      2.6     “Board” means the board of directors of the Company.

      2.7     “Change in Control” means the occurrence of any of the following
events: (a) there shall be consummated (i) any consolidation or merger of the
Company in which the Company is not the continuing or surviving corporation or
pursuant to which shares of the Stock would be converted into cash, securities
or other property, other than a merger of the Company where a majority of the
Board of the surviving corporation is, and for a two-year period after the
merger continues to be, persons who were directors of the Company immediately
prior to the merger or were elected as directors, or nominated for election as
director, by a vote of at least two-thirds of the directors then still in office
who were directors of the Company immediately prior to the merger, or (ii) any
sale, lease, exchange or transfer (in one transaction or a series of related
transactions) of all or substantially all of the assets of the Company; (b) the
shareholders of the Company shall approve any plan or proposal for the
liquidation or dissolution of the Company; or (c) (i) any “person” (as such term
is used in Sections 13(d) and 14(d)(2) of the Exchange Act, other than the
Company or a subsidiary thereof or any Associate benefit plan sponsored by the
Company or a subsidiary thereof, shall become the beneficial owner (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
representing 20 percent or more of the combined voting power of the Company’s
then outstanding securities ordinarily (and apart from rights accruing in
special circumstances) having the right to vote in the election of directors, as
a result of a tender or exchange offer, open market purchases, privately
negotiated purchases or otherwise, and (ii) at any time during a period of two
years after such “person” becomes such a beneficial owner, individuals who
immediately prior to the beginning of such period constituted the Board shall
cease for any reason to constitute at least a majority thereof, unless the
election or the nomination by the Board for election by the Company’s
shareholders of each new director during such period was approved by a vote of
at least two-thirds of the directors then still in office who were directors at
the beginning of such period.

      2.8     “Code” means the United States Internal Revenue Code of 1986, as
amended from time to time.

      2.9     “Committee” means a committee of at least two persons, who are
members of the Compensation Committee of the Board and are appointed by the
Compensation Committee of the Board, or, to the extent it chooses to operate as
the Committee, the Compensation Committee of the Board. Each member of the
Committee in respect of his or her participation in any decision with respect to
an Award intended to satisfy the requirements of section 162(m) of the Code must
satisfy the requirements of “outside director” status within the meaning of
section 162(m) of the Code; provided, however, that the failure to satisfy such
requirement shall not affect the validity of the action of any committee
otherwise duly authorized and acting in the matter. As to Awards, grants or
other transactions that are authorized by the Committee and that are intended to
be exempt under Rule 16b-3 under the Exchange Act, the requirements of
Rule 16b-3(d)(1) under the Exchange Act with respect to committee action must
also be satisfied.

      2.10     “Company” means Stewart Information Services Corporation, a
Delaware corporation, or any successor (by reincorporation, merger or
otherwise).

      2.11     “Corporate Change” shall have the meaning ascribed to that term
in Section 4.5(c).

      2.12     “Directors’ Shares” means an Award granted pursuant to
Article VIII.

      2.13     “Effective Date” shall have the meaning ascribed to that term in
Section 1.1.

      2.14     “Exchange Act” means the United States Securities Exchange Act of
1934, as amended from time to time.

      2.15     “Executive Officer” has the meaning given such term in the rules
and regulations of the Securities and Exchange Commission.

      2.16     “Executive Option” means an Option granted pursuant to
Article VI.

      2.17     “Fair Market Value” of the Stock as of any particular date means
(1) if the Stock is traded on a stock exchange, the closing sale price of the
Stock on that date as reported on the principal securities exchange on which the
Stock is traded, or (2) if the Stock is traded in the over-the-counter market,
the average between the high bid and low asked price on that date as reported in
such over-the-counter market; provided that (a) if

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
(continued)



the Stock is not so traded, (b) if no closing price or bid and asked prices for
the Stock was so reported on that date or (c) if, in the discretion of the
Committee, another means of determining the Fair Market Value of a share of
Stock at such date shall be necessary or advisable, the Committee may provide
for another means for determining such Fair Market Value.

      2.18     “Fiscal Year” means the Company’s fiscal year.

      2.19     “Holder” means a person who has been granted an Award or any
person who is entitled to receive shares of Stock under an Award.

      2.20     “Incentive Stock Option” means an Option granted under the Plan
that is designated by the Committee as an “Incentive Option” and satisfies the
requirements of section 422 of the Code.

      2.21     “Mature Shares” means shares of Stock that the Holder has held
for at least six months.

      2.22     “Minimum Statutory Tax Withholding Obligation” means the amount
the Company or an Affiliate is required to withhold for federal, state and local
taxes based upon the applicable minimum statutory withholding rates required by
the relevant tax authorities.

      2.23     “Nonqualified Stock Option” means an Option granted under the
Plan other than an Incentive Option.

      2.24     “Option” means an option to purchase Stock granted pursuant to
Article V. An Option may be in the form of either an Incentive Stock Option or a
Nonqualified Stock Option.

      2.25     “Option Price” shall have the meaning ascribed to that term in
Section 5.3.

      2.26     “Optionee” means a person who is granted an Option under the
Plan.

      2.27     “Option Agreement” means a written contract setting forth the
terms and conditions of an Option.

      2.28     “Performance Goals” means one or more of the criteria described
in Article VIII on which the performance goals applicable to an Award are based.

      2.29     “Plan” means Stewart Information Services Corporation 2005
Long-Term Incentive Plan, as set forth in this document and as it may be amended
from time to time.

      2.30     “Region Manager” means a Region Manager of the Company or an
Associate determined by the Committee to have comparable responsibilities.

      2.31     “Region Manager Option” means an Option granted pursuant to
Article VII.

      2.32     “Section 409A” means section 409A of the Code and Department of
Treasury rules and regulations issued thereunder.

      2.33     “Service Award” means an Award granted pursuant to Article X.

      2.34     “STC” means Stewart Title Company, a subsidiary of the Company.

      2.35     “STG” means Stewart Title Guaranty Company, a subsidiary of the
Company.

      2.36     “Stock” means the common stock of the Company, $1.00 par value
per share (or such other par value as may be designated by act of the Company’s
stockholders).

      2.37     “Ten Percent Stockholder” means an individual who owns stock
possessing more than ten percent of the combined voting power of all classes of
stock of the Company and its Affiliates. For this purpose, an individual will be
considered as owning the stock owned, directly or indirectly, by or for his
brothers and sisters (whether by the whole or half blood), spouse, ancestors and
lineal descendants; and stock owned, directly or indirectly, by or for a
corporation, partnership, estate or trust will be considered as being owned
proportionately by or for its shareholders, partners or beneficiaries.

      2.38     “Termination of Employment” means the termination of the Award
recipient’s employment relationship with the Company and all Affiliates.

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
(continued)

ARTICLE III

ELIGIBILITY AND PARTICIPATION

      3.1     Eligibility. The persons who are eligible to receive Awards under
the Plan are as follows:

      Type of Award Eligible Associates

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Executive Options
  Executive Officers of the Company
Region Manager Options
  Region Managers of the Company and persons determined by the Committee to have
equivalent responsibilities.
Directors’ Shares
  Directors who are not full-time employees of the Company upon their election
or re-election.
Associates Stock Bonuses
  Associates selected by the Committee who are awarded cash bonuses.
Service Awards
  Associates who have completed at least five years of service with the Company
or an Affiliate as the Committee shall determine from time to time; provided,
that no Executive Officer or director of the Company shall be eligible to
receive any Service Award.

      3.2     Participation. Subject to the terms and provisions of the Plan,
the Committee may, from time to time, select the Associates to whom Awards shall
be granted and shall determine the nature and amount of each Award.

ARTICLE IV

GENERAL PROVISIONS RELATING TO AWARDS

      4.1     Authority to Grant Awards. The Committee may grant Awards to those
Associates as the Committee shall from time to time determine, under the terms
and conditions of the Plan. Subject only to any applicable limitations set out
in the Plan, the number of shares of Stock or other value to be covered by any
Award to be granted under the Plan shall be as determined by the Committee in
its sole discretion.

      4.2     Dedicated Shares; Maximum Awards. The aggregate number of shares
of Stock with respect to which Awards may be granted under the Plan is
1,360,000. The aggregate number of shares of Stock with respect to which the
following types of Awards may be granted under the Plan is:

                  Maximum Number of Shares

--------------------------------------------------------------------------------

Per Associate in Any Type of Award Aggregate One Fiscal Year

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Executive Options
    600,000       35,000  
Region Manager Options
    300,000       2,500  
Directors’ Shares
    30,000          
Associates Stock Bonuses
    350,000          
Service Awards
    80,000       10  

Each of the foregoing numerical limits stated in this Section 4.2 shall be
subject to adjustment in accordance with the provisions of Section 4.5. The
number of shares of Stock stated in this Section 4.2 shall also be increased by
such number of shares of Stock as become subject to substitute Awards granted
pursuant to Article XI; provided, however, that such increase shall be
conditioned upon the approval of the stockholders of the Company to the extent
stockholder approval is required by law or applicable stock exchange rules. If
shares of Stock are withheld from payment of an Award to satisfy tax obligations
with respect to the Award, such shares of Stock will count against the aggregate
number of shares of Stock with respect to which Awards may be granted under the
Plan. To the extent that any outstanding Award is forfeited or cancelled for any

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
(continued)



reason or is settled in cash in lieu of shares of Stock, the shares of Stock
allocable to such portion of the Award may again be subject to an Award granted
under the Plan.

      4.3     Non-Transferability. Except as specified in the applicable Award
Agreements or in domestic relations court orders, Options shall not be
transferable by the Holder other than by will or under the laws of descent and
distribution, and shall be exercisable, during the Holder’s lifetime, only by
him or her. In the discretion of the Committee, any attempt to transfer an Award
other than under the terms of the Plan and the applicable Award Agreement may
terminate the Award.

      4.4     Requirements of Law. The Company shall not be required to sell or
issue any shares of Stock under any Award if issuing those shares of Stock would
constitute or result in a violation by the Holder or the Company of any
provision of any law, statute or regulation of any governmental authority.
Specifically, in connection with any applicable statute or regulation relating
to the registration of securities, upon exercise of any Option or pursuant to
any other Award, the Company shall not be required to issue any shares of Stock
unless the Committee has received evidence satisfactory to it to the effect that
the Holder will not transfer the shares of Stock except in accordance with
applicable law, including receipt of an opinion of counsel satisfactory to the
Company to the effect that any proposed transfer complies with applicable law.
The determination by the Committee on this matter shall be final, binding and
conclusive. The Company may, but shall in no event be obligated to, register any
shares of Stock covered by the Plan pursuant to applicable securities laws of
any country or any political subdivision. In the event the shares of Stock
issuable on exercise of an Option or pursuant to any other Award are not
registered, the Company may imprint on the certificate evidencing the shares of
Stock any legend that counsel for the Company considers necessary or advisable
to comply with applicable law, or, should the shares of Stock be represented by
book or electronic entry rather than a certificate, the Company may take such
steps to restrict transfer of the shares of Stock as counsel for the Company
considers necessary or advisable to comply with applicable law. The Company
shall not be obligated to take any other affirmative action in order to cause or
enable the exercise of an Option or any other Award, or the issuance of shares
of Stock pursuant thereto, to comply with any law or regulation of any
governmental authority.

      4.5     Changes in the Company’s Capital Structure.



        (a) The existence of outstanding Awards shall not affect in any way the
right or power of the Company or its stockholders to make or authorize any or
all adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, any merger or consolidation of the
Company, any issue of bonds, debentures, preferred or prior preference shares
ahead of or affecting the Stock or Stock rights, the dissolution or liquidation
of the Company, any sale or transfer of all or any part of its assets or
business or any other corporate act or proceeding, whether of a similar
character or otherwise.           (b) If the Company shall effect a subdivision
or consolidation of Stock or other capital readjustment, the payment of a Stock
dividend, or other increase or reduction of the number of shares of Stock
outstanding, without receiving compensation therefor in money, services or
property, then (1) the number, class or series and per share price of Stock
subject to outstanding Options or other Awards under the Plan shall be
appropriately adjusted in such a manner as to entitle a Holder to receive upon
exercise of an Option or other Award, for the same aggregate cash consideration,
the equivalent total number and class or series of Stock the Holder would have
received had the Holder exercised his or her Option or other Award in full
immediately prior to the event requiring the adjustment, and (2) the number and
class or series of Stock then reserved to be issued under the Plan shall be
adjusted by substituting for the total number and class or series of Stock then
reserved, that number and class or series of Stock that would have been received
by the owner of an equal number of outstanding shares of Stock of each class or
series of Stock as the result of the event requiring the adjustment.          
(c) If while unexercised Options or other Awards remain outstanding under the
Plan (1) the Company shall not be the surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary of an
entity other than an entity that was wholly-owned by the Company immediately
prior to such merger, consolidation or other reorganization), (2) the Company
sells, leases

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
(continued)



  or exchanges or agrees to sell, lease or exchange all or substantially all of
its assets to any other person or entity (other than an entity wholly-owned by
the Company), (3) the Company is to be dissolved or (4) the Company is a party
to any other corporate transaction (as defined under section 424(a) of the Code
and applicable Department of Treasury regulations) that is not described in
clauses (1), (2) or (3) of this sentence (each such event is referred to herein
as a “Corporate Change”), then, except as otherwise provided in an Award
Agreement (provided that such exceptions shall not apply in the case of a
reincorporation merger), or as a result of the Committee’s effectuation of one
or more of the alternatives described below, there shall be no acceleration of
the time at which any Award then outstanding may be exercised, and no later than
ten days after the approval by the stockholders of the Company of such Corporate
Change, the Committee, acting in its sole and absolute discretion without the
consent or approval of any Holder, shall act to effect one or more of the
following alternatives, which may vary among individual Holders and which may
vary among Awards held by any individual Holder (provided that, with respect to
a reincorporation merger in which Holders of the Company’s ordinary shares will
receive one ordinary share of the successor corporation for each ordinary share
of the Company, none of such alternatives shall apply and, without Committee
action, each Award shall automatically convert into a similar award of the
successor corporation exercisable for the same number of common shares of the
successor as the Award was exercisable for common shares of Stock of the
Company):



        (1) accelerate the time at which some or all of the Awards then
outstanding may be exercised so that such Awards may be exercised in full for a
limited period of time on or before a specified date (before or after such
Corporate Change) fixed by the Committee, after which specified date all such
Awards that remain unexercised and all rights of Holders thereunder shall
terminate;           (2) require the mandatory surrender to the Company by all
or selected Holders of some or all of the then outstanding Awards held by such
Holders (irrespective of whether such Awards are then exercisable under the
provisions of the Plan or the applicable Award Agreement evidencing such Award)
as of a date, before or after such Corporate Change, specified by the Committee,
in which event the Committee shall thereupon cancel such Award and the Company
shall pay to each such Holder an amount of cash per share equal to the excess,
if any, of the per share price offered to stockholders of the Company in
connection with such Corporate Change over the exercise prices under such Award
for such shares;           (3) with respect to all or selected Holders, have
some or all of their then outstanding Awards (whether vested or unvested)
assumed or have a new award of a similar nature substituted for some or all of
their then outstanding Awards under the Plan (whether vested or unvested) by an
entity which is a party to the transaction resulting in such Corporate Change
and which is then employing such Holder or which is affiliated or associated
with such Holder in the same or a substantially similar manner as the Company
prior to the Corporate Change, or a parent or subsidiary of such entity,
provided that (A) such assumption or substitution is on a basis where the excess
of the aggregate Fair Market Value of the Stock subject to the Award immediately
after the assumption or substitution over the aggregate exercise price of such
Stock is equal to the excess of the aggregate Fair Market Value of all Stock
subject to the Award immediately before such assumption or substitution over the
aggregate exercise price of such Stock, and (B) the assumed rights under such
existing Award or the substituted rights under such new Award as the case may be
will have the same terms and conditions as the rights under the existing Award
assumed or substituted for, as the case may be;           (4) provide that the
number and class or series of Stock covered by an Award (whether vested or
unvested) theretofore granted shall be adjusted so that such Award when
exercised shall thereafter cover the number and class or series of Stock or
other securities or property (including, without limitation, cash) to which the
Holder would have been entitled pursuant to the terms of the agreement or plan
relating to such Corporate Change if, immediately prior to such Corporate
Change, the Holder had been the holder of record of the number of shares of
Stock then covered by such Award; or

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
(continued)



        (5) make such adjustments to Awards then outstanding as the Committee
deems appropriate to reflect such Corporate Change (provided, however, that the
Committee may determine in its sole and absolute discretion that no such
adjustment is necessary).



        In effecting one or more of alternatives in (3), (4) or (5) immediately
above, and except as otherwise may be provided in an Award Agreement, the
Committee, in its sole and absolute discretion and without the consent or
approval of any Holder, may accelerate the time at which some or all Awards then
outstanding may be exercised.           (d) In the event of changes in the
outstanding Stock by reason of recapitalizations, reorganizations, mergers,
consolidations, combinations, exchanges or other relevant changes in
capitalization occurring after the date of the grant of any Award and not
otherwise provided for by this Section 4.5, any outstanding Award and any Award
Agreements evidencing such Award shall be subject to adjustment by the Committee
in its sole and absolute discretion as to the number and price of Stock or other
consideration subject to such Award. In the event of any such change in the
outstanding Stock, the aggregate number of shares of Stock available under the
Plan may be appropriately adjusted by the Committee, whose determination shall
be conclusive.           (e) The issuance by the Company of stock of any class
or series, or securities convertible into, or exchangeable for, stock of any
class or series, for cash or property, or for labor or services either upon
direct sale or upon the exercise of rights or warrants to subscribe for them, or
upon conversion or exchange of stock or obligations of the Company convertible
into, or exchangeable for, stock or other securities, shall not affect, and no
adjustment by reason of such issuance shall be made with respect to, the number,
class or series, or price of shares of Stock then subject to outstanding Options
or other Awards.

      4.6     Election Under Section 83(b) of the Code. No Holder shall exercise
the election permitted under section 83(b) of the Code with respect to any Award
without the written approval of the Chief Financial Officer of the Company. Any
Holder who makes an election under section 83(b) of the Code with respect to any
Award without the written approval of the Chief Financial Officer of the Company
may, in the discretion of the Committee, forfeit any or all Awards granted to
him or her under the Plan.

      4.7     Forfeiture for Cause. Notwithstanding any other provision of the
Plan or an Award Agreement, if the Committee finds by a majority vote that a
Holder, before or after his Termination of Employment (a) committed a fraud,
embezzlement, theft, felony or an act of dishonesty in the course of his
employment by the Company or an Affiliate which conduct damaged the Company or
an Affiliate or (b) disclosed trade secrets of the Company or an Affiliate, then
as of the date the Committee makes its finding, any Awards awarded to the Holder
that have not been exercised by the Holder (including all Awards that have not
yet vested) will be forfeited to the Company. The findings and decision of the
Committee with respect to such matter, including those regarding the acts of the
Holder and the damage done to the Company, will be final for all purposes. No
decision of the Committee, however, will affect the finality of the discharge of
the individual by the Company or an Affiliate.

      4.8     Forfeiture Events. The Committee may specify in an Award Agreement
that the Holder’s rights, payments, and benefits with respect to an Award shall
be subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, Termination of Employment for cause, termination of the
Holder’s provision of services to the Company or its Affiliates, violation of
material policies of the Company and its Affiliates, breach of noncompetition,
confidentiality, or other restrictive covenants that may apply to the Holder, or
other conduct by the Holder that is detrimental to the business or reputation of
the Company and its Affiliates.

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
(continued)

ARTICLE V

GENERAL PROVISIONS RELATING TO OPTIONS

      5.1     Type of Options Available. The Committee may grant the following
Options any time during the term of the Plan to any eligible Associate that it
chooses:



        (a) Incentive Stock Options. The Committee may grant to an Associate who
is a key employee of the Company or an Affiliate that is a corporation an
Option, or Options, to buy a stated number of shares of Stock under the terms
and conditions of the Plan, which Option or Options would be an “incentive stock
option” within the meaning of section 422 of the Code.          
(b) Nonqualified Options. The Committee may grant to any Associate an Option, or
Options, to buy a stated number of shares of Stock under the terms and
conditions of the Plan, which Option or Options would not constitute an
“incentive stock option” within the meaning of section 422 of the Code.

      5.2     Stock Appreciation Rights. Stock appreciation rights (“Stock
Appreciation Rights”) may be included in each Option granted under the Plan to
allow the holder of an Option (an “Optionee”) to surrender that Option (or a
portion of the part that is then exercisable) and receive in exchange, upon a
written request from the Optionee describing the special circumstances that
exist which create the need to use such Stock Appreciation Rights and subject to
any other conditions and limitations set by the Committee, an amount equal to
the excess of the Fair Market Value of the Stock covered by the Option (or the
portion of it surrendered), determined as of the date of surrender, over the
aggregate option price of the Stock. The payment will be made in shares of Stock
valued at Fair Market Value. Stock Appreciation Rights may be exercised only
when the Fair Market Value of the Stock covered by the Option surrendered
exceeds the option price of the Stock.

      Upon the surrender of an Option, or a portion of it, for Stock
Appreciation Rights, the shares represented by the Option (or that part of it
surrendered) shall not be available for reissuance under the Plan.

      Each of the Stock Appreciation Rights (a) will expire not later than the
expiration of the underlying Option, (b) may be for no more than 100 percent of
the difference between the exercise price of the underlying Option and the Fair
Market Value of a share of the Stock at the time the Stock Appreciation Right is
exercised, and (c) may be exercised only when the underlying Option is eligible
to be exercised.

      5.3     Option Price. The price at which shares of Stock may be purchased
pursuant to an Option that is an Incentive Stock Option shall be not less than
the Fair Market Value of the shares of Stock on the date the Option is granted.
The Committee in its discretion may provide that the price at which shares may
be purchased shall be more than the minimum price required. If an individual is
a Ten Percent Stockholder, the option price at which shares may be purchased
under an Option that is an Incentive Stock Option shall be not less than
110 percent of the Fair Market Value of the Stock on the date the Option is
granted.

      5.4     Maximum Value of Stock Subject to Options that are Incentive Stock
Options. To the extent that the aggregate Fair Market Value (determined as of
the date the Option is granted) of the Stock with respect to which Incentive
Stock Options are exercisable for the first time by the Optionee in any calendar
year (under the Plan and any other incentive stock option plan(s) of the Company
and any parent and subsidiary corporation) exceeds $100,000, the Options shall
be treated as Nonqualified Options. In making this determination, Options shall
be taken into account in the order in which they were granted.

      5.5     Exercise of Options. Each Option shall be exercised by request to
the Committee setting forth the number of shares of Stock with respect to which
the Option is to be exercised. Except in the case of exercise by a third-party
broker, as provided below, payment of the exercise price and any applicable tax
withholding amounts must be made at the time of exercise by any combination of
the following: (a) cash, certified check, bank draft or postal or express money
order payable to the order of the Company for an amount equal to the exercise
price under the Option, (b) Mature Shares with a Fair Market Value on the date
of exercise equal to the exercise price under the Option, (c) an election to
make a cashless exercise through a registered broker-dealer (if approved in
advance by the Committee or by an executive officer of the Company) or
(d) except as specified below, any other form of payment which is acceptable to
the Committee. As promptly as practicable

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
(continued)



after receipt of the Holder’s request and payment, the Company shall deliver to
the Holder the number of shares with respect to which the Option has been
exercised. If Mature Shares are used for payment by the Holder, the aggregate
Fair Market Value of the shares of Stock tendered must be equal to or less than
the aggregate exercise price of the shares being purchased upon exercise of the
Option, and any difference must be paid by cash, certified check, bank draft or
postal or express money order payable to the order of the Company.

      The Committee shall not permit a Holder to pay such Holder’s exercise
price upon the exercise of an Option by having the Company reduce the number of
shares of Stock that will be delivered to the Holder pursuant to the exercise of
the Option. In addition, the Committee shall not permit a Holder to pay such
Holder’s exercise price upon the exercise of an Option by using shares of Stock
other than Mature Shares.

      An Option may not be exercised for a fraction of a share of Stock.

      5.6     Duration of Options. Unless the Option Agreement specifies a
shorter general term, an Option shall expire on the earliest of the date that is
(a) the tenth anniversary of the date the Option is granted (the fifth
anniversary of the date the Option is granted in the case of an Incentive Stock
Option granted to a Ten Percent Stockholder), or (b) one day less than three
months after the date of the Holder’s Termination of Employment (other than by
reason of the Holder’s death) or (c) the date that is one year after the date of
the Holder’s death. Unless the Holder’s Option Agreement specifies otherwise, an
Option shall not continue to vest after the severance of the employment
relationship between the Company and all Affiliates.

      Whether authorized leave of absence, or absence on military or government
service, shall constitute severance of the employment relationship between the
Company and the Optionee shall be determined by the Committee at the time
thereof.

      In the event of the death of the holder of any Option while in the employ
of the Company and before the date of expiration of such Option, such Option
shall continue in effect until the date of expiration of the Option. After the
death of the Optionee, his executors, administrators or any person or person to
whom his Option may be transferred by will or by the laws of descent and
distribution, shall have the right, any time before the termination of an
Option, to exercise the Option in respect to the number of shares that the
Optionee would have been entitled to exercise if he had exercised the Option on
the date of his death while in employment.

      Notwithstanding the foregoing provisions of this Article V, in the case of
an Option that is a Nonqualified Option, the Committee may provide for a
different option termination date in the option agreement with respect to such
Option. For purposes of Incentive Stock Options issued under the Plan, an
employment relationship between the Company and the Optionee shall be deemed to
exist during any period in which the Optionee is employed by the Company, by any
parent or subsidiary corporation, by a corporation issuing or assuming an option
in a transaction to which section 424(a) of the Code, as amended, applies, or by
a parent or subsidiary corporation of such corporation issuing or assuming an
option. For purposes of Nonqualified Options issued under the Plan, an
employment relationship between the Company and the Optionee will exist under
the circumstances described above for Incentive Stock Options and will also
exist if the Optionee is transferred to an affiliate corporation approved by the
Committee.

      5.7     Option Agreement. Each Option grant under the Plan shall be
evidenced by an Option Agreement that shall specify (a) the Option Price,
(b) the duration of the Option, (c) the number of shares of Stock to which the
Option pertains, (d) the exercise restrictions, if any, applicable to the
Option, (e) whether the Option is intended to be an Incentive Option or a
Nonqualified Option, and (f) such other provisions as the Committee shall
determine that are not inconsistent with the terms and provisions of the Plan.

      5.8     Substitution Options. Options may be granted under the Plan from
time to time in substitution for stock options held by employees of other
corporations who are about to become employees of or affiliated with the Company
or any Affiliate as the result of a merger or consolidation of the employing
corporation with the Company or any Affiliate, or the acquisition by the Company
or any Affiliate of the assets of the employing corporation, or the acquisition
by the Company or any Affiliate of stock of the employing corporation as the
result of which it becomes an Affiliate of the Company. The terms and conditions
of the substitute Options

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
(continued)



granted may vary from the terms and conditions set out in the Plan to the extent
the Committee, at the time of grant, may deem appropriate to conform, in whole
or in part, to the provisions of the stock options in substitution for which
they are granted.

      5.9     No Rights as Stockholder. No Holder, as such, shall have any
rights as a stockholder.

ARTICLE VI

EXECUTIVE OPTIONS

      The individuals who shall be eligible to receive grants of Executive
Options shall be the Executive Officers of the Company. No individual shall be
eligible to receive an Option under the Plan while that individual is a member
of the Committee.

ARTICLE VII

REGION MANAGER OPTIONS

      The Committee may grant Options to those eligible Region Managers as it
shall from time to time determine, under the terms and conditions of the Plan.
Factors the Committee may consider include, without limitation:



  •  Region rank of consolidated STG/ STC pretax profit (dollars) in the Region
Manager’s territory as reported on the Region Manager’s consolidated profit
center statement;     •  Region rank of profit percentage in the Region
Manager’s territory as reported on the Region Manager’s STG/ STC profit center
statement;     •  Region rank of percentage of policy losses to premiums
generated YTD as reported on the Region Performance Summary Report;     • 
Market share increase in the Region Manger’s territory over the prior year as
reported on the quarterly ALTA statistics on market share. Market share weight
will be increased with market share growth in key states and percentage of state
responsibility of Region Manager;     •  Region rank of percentage increase in
Cash to Houston remittances as reported on the Region Performance Summary
Report;     •  Region rank of percentage of delinquent premium YTD;     •  Net
expansion of territory via acquisitions, branch offices, increased number of
agents;     •  Region Manager incorporation and pursuit of SISCO Strategies and
Ten Standards in region’s goals;     •  Other contributions towards overall
company performance or failure to comply with company requests. Items considered
may include Region Manager rollout of technology, new products or other programs
sponsored by the company, completion of agency visits, follow-up on audits and
training and benefit participation.

The Committee shall evaluate the relative importance of these factors, and the
Region Manager’s standing among the recipient group, in its sole and absolute
discretion and shall have full power and authority to determine, according to
the above criteria, the amount of shares subject to any option, subject only to
any applicable limitations set out in the Plan.

ARTICLE VIII

DIRECTORS’ SHARES

      8.1     Annual Grant to Directors. Each person who is not a full-time
employee of the Company or any of its subsidiaries and who shall be elected or
re-elected as a director of the Company shall be awarded shares

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
(continued)



of Stock annually on the first business day following the Company’s annual
meeting of stockholders at which such person was elected or re-elected to serve,
provided that the Plan is in effect on that day. Each person who is not a
full-time employee of the Company or any of its subsidiaries and who shall be
elected or re-elected as an Advisory Director of the Company shall be awarded
shares of Stock annually on the first business day following the Company’s
annual meeting of directors at or subsequent to which such person was elected or
re-elected to serve, provided that the Plan is in effect on that day.

      8.2     Amount of Award. The number of shares of Stock to be awarded
pursuant to this Article VII shall be the amount determined by dividing the
amount authorized by the Company’s Board of Directors by the Fair Market Value
of a share of the Stock on the date of the award.

ARTICLE IX

ASSOCIATES STOCK BONUSES

      9.1     Award of Stock Bonuses. The Company shall, during the first
quarter of each Fiscal Year during the term of the Plan, issue Stock to each
Associate selected by the Committee having a value (as determined below) equal
to one-ninth of the total amount of cash bonus earned by such Associate for the
previous Fiscal Year pursuant to the established bonus policy of STG or STC, as
the case may be. Any such Award shall be granted no later than March 15
following the close of the Fiscal Year with respect to which the applicable
bonus was earned. The fact that an Associate is granted an Award pursuant to
this Article IX with respect to one Fiscal Year shall not entitle the Associate
to receive such a grant in a subsequent Fiscal Year.

      9.2     Valuation. The shares of Stock to be issued pursuant to the Plan
shall be valued as of their closing price on the day following the Company’s
year-end earnings release.

ARTICLE X

SERVICE AWARDS

      Service Awards of ten shares of Stock will be made to each eligible
Associate selected by the Committee upon his completion of the Associate’s first
five years of service for the Company and its Affiliates.

ARTICLE XI

SUBSTITUTION AWARDS

      Awards may be granted under the Plan from time to time in substitution for
stock options and other awards held by employees of other entities who are about
to become Associates, or whose employer is about to become an Affiliate as the
result of a merger of consolidation of the Company with another corporation, or
the acquisition by the Company of substantially all the assets of another
corporation, or the acquisition by the Company of at least 50 percent (50%) of
the issued and outstanding stock of another corporation as the result of which
it becomes a subsidiary of the Company. The terms and conditions of the
substitute Awards so granted may vary from the terms and conditions set forth in
the Plan to such extent as the Board at the time of grant may deem appropriate
to conform, in whole or in part, to the provisions of the Award in substitution
for which they are granted, but with respect to Options that are Incentive Stock
Options, no such variation shall be such as to affect the status of any such
substitute Option as an Incentive Stock Option under section 422 of the Code.

ARTICLE XII

ADMINISTRATION

12.1     Awards. The Plan shall be administered by the Committee or, in the
absence of the Committee, the Plan shall be administered by the Board. The
members of the Committee shall serve at the discretion of the Board. The
Committee shall have full and exclusive power and authority to administer the
Plan and to take all

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
(continued)



actions that the Plan expressly contemplates or are necessary or appropriate in
connection with the administration of the Plan with respect to Awards granted
under the Plan.

12.2     Authority of the Committee. The Committee shall have full and exclusive
power to interpret and apply the terms and provisions of the Plan and Awards
made under the Plan, and to adopt such rules, regulations and guidelines for
implementing the Plan as the Committee may deem necessary or proper, all of
which powers shall be exercised in the best interests of the Company and in
keeping with the objectives of the Plan. A majority of the members of the
Committee shall constitute a quorum for the transaction of business, and the
vote of a majority of those members present at any meeting shall decide any
question brought before that meeting. Any decision or determination reduced to
writing and signed by a majority of the members shall be as effective as if it
had been made by a majority vote at a meeting properly called and held. All
questions of interpretation and application of the Plan, or as to award granted
under the Plan, shall be subject to the determination, which shall be final and
binding, of a majority of the whole Committee. No member of the Committee shall
be liable for any act or omission of any other member of the Committee or for
any act or omission on his own part, including but not limited to the exercise
of any power or discretion given to him under the Plan, except those resulting
from his own gross negligence or willful misconduct. In carrying out its
authority under the Plan, the Committee shall have full and final authority and
discretion, including but not limited to the following rights, powers and
authorities, to:



        (a) determine the persons to whom and the time or times at which Awards
will be made;           (b) determine the number and exercise price of shares of
Stock covered in each Award, subject to the terms and provisions of the Plan;  
        (c) determine the terms, provisions and conditions of each Award, which
need not be identical and need not match the default terms set forth in the
Plan;           (d) accelerate the time at which any outstanding Award will
vest;           (e) prescribe, amend and rescind rules and regulations relating
to administration of the Plan; and           (f) make all other determinations
and take all other actions deemed necessary, appropriate or advisable for the
proper administration of the Plan.

      The Committee may correct any defect or supply any omission or reconcile
any inconsistency in the Plan or in any Award to a Holder in the manner and to
the extent the Committee deems necessary or desirable to further the Plan’s
objectives. Further, the Committee shall make all other determinations that may
be necessary or advisable for the administration of the Plan. As permitted by
law and the terms and provisions of the Plan, the Committee may delegate its
authority as identified in Section 11.3.

      The actions of the Committee in exercising all of the rights, powers, and
authorities set out in this Article XI and all other Articles of the Plan, when
performed in good faith and in its sole judgment, shall be final, conclusive and
binding on all persons. The Committee may employ attorneys, consultants,
accountants, agents, and other persons, any of whom may be an Associate, and the
Committee, the Company, and its officers and Board shall be entitled to rely
upon the advice, opinions, or valuations of any such persons.

      12.3     Decisions Binding. All determinations and decisions made by the
Committee or the Board, as the case may be, pursuant to the provisions of the
Plan and all related orders and resolutions of the Committee or the Board, as
the case may be, shall be final, conclusive and binding on all persons,
including the Company, its stockholders, Associates, Holders and the estates and
beneficiaries of Associates and Holders.

      12.4     No Liability. Under no circumstances shall the Company, the Board
or the Committee incur liability for any indirect, incidental, consequential or
special damages (including lost profits) of any form incurred by any person,
whether or not foreseeable and regardless of the form of the act in which such a
claim may be brought, with respect to the Plan or the Company’s, the Committee’s
or the Board’s roles in connection with the Plan.

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
(continued)

ARTICLE XIII

AMENDMENT OR TERMINATION OF PLAN

      13.1     Amendment, Modification, Suspension, and Termination. Subject to
Section 12.2 the Committee may, at any time and from time to time, alter, amend,
modify, suspend, or terminate the Plan and any Award Agreement in whole or in
part; provided, however, that, without the prior approval of the Company’s
stockholders and except as provided in Section 4.5, the Committee shall not
directly or indirectly lower the Option Price of a previously granted Option,
and no amendment of the Plan shall be made without stockholder approval if
stockholder approval is required by applicable law or stock exchange rules.

      13.2     Awards Previously Granted. Notwithstanding any other provision of
the Plan to the contrary, no termination, amendment, suspension, or modification
of the Plan or an Award Agreement shall adversely affect in any material way any
Award previously granted under the Plan, without the written consent of the
Holder holding such Award.

ARTICLE XIV

MISCELLANEOUS

      14.1     Unfunded Plan/ No Establishment of a Trust Fund. Holders shall
have no right, title, or interest whatsoever in or to any investments that the
Company or any of its Affiliates may make to aid in meeting obligations under
the Plan. Nothing contained in the Plan, and no action taken pursuant to its
provisions, shall create or be construed to create a trust of any kind, or a
fiduciary relationship between the Company and any Holder, beneficiary, legal
representative, or any other person. To the extent that any person acquires a
right to receive payments from the Company under the Plan, such right shall be
no greater than the right of an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts, except as expressly
set forth in the Plan. No property shall be set aside nor shall a trust fund of
any kind be established to secure the rights of any Holder under the Plan. All
Holders shall at all times rely solely upon the general credit of the Company
for the payment of any benefit which becomes payable under the Plan. The Plan is
not intended to be subject to the Employee Retirement Income Security Act of
1974, as amended.

      14.2     No Employment Obligation. The granting of any Award shall not
constitute an employment contract, express or implied, nor impose upon the
Company or any Affiliate any obligation to employ or continue to employ, or
utilize the services of, any Holder. The right of the Company or any Affiliate
to terminate the employment of any person shall not be diminished or affected by
reason of the fact that an Award has been granted to him, and nothing in the
Plan or an Award Agreement shall interfere with or limit in any way the right of
the Company or its Affiliates to terminate any Holder’s employment at any time
or for any reason not prohibited by law.

      14.3     Tax Withholding. The Company or any Affiliate shall be entitled
to deduct from other compensation payable to each Holder any sums required by
federal, state or local tax law to be withheld with respect to the vesting or
exercise of an Award or lapse of restrictions on an Award. In the alternative,
the Company may require the Holder (or other person validly exercising the
Award) to pay such sums for taxes directly to the Company or any Affiliate in
cash or by check within one day after the date of vesting, exercise or lapse of
restrictions. In the discretion of the Committee, and with the consent of the
Holder, the Company may reduce the number of shares of Stock issued to the
Holder upon such Holder’s exercise of an Option to satisfy the tax withholding
obligations of the Company or an Affiliate; provided that the Fair Market Value
of the shares of Stock held back shall not exceed the Company’s or the
Affiliate’s Minimum Statutory Tax Withholding Obligation. The Committee may, in
its discretion, permit a Holder to satisfy any Minimum Statutory Tax Withholding
Obligation arising upon the grant or vesting (as applicable) of an Award granted
pursuant to Article VIII, IX or X by delivering to the Holder of the Award a
reduced number of shares of Stock in the manner specified herein. If permitted
by the Committee and acceptable to the Holder, at the time of grant or vesting
(as applicable) of an Award granted pursuant to Article VIII, IX or X, the
Company shall

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
(continued)



(a) calculate the amount of the Company’s or an Affiliate’s Minimum Statutory
Tax Withholding Obligation on the assumption that all such vested shares are
made available for delivery, (b) reduce the number of such shares of Stock made
available for delivery so that the Fair Market Value of the shares of Stock
withheld on the vesting date approximates the Company’s or an Affiliate’s
Minimum Statutory Tax Withholding Obligation and (c) in lieu of the withheld
shares of Stock, remit cash to the United States Treasury and other applicable
governmental authorities, on behalf of the Holder, in the amount of the Minimum
Statutory Tax Withholding Obligation. The Company shall withhold only whole
shares of Stock to satisfy its Minimum Statutory Tax Withholding Obligation.
Where the Fair Market Value of the withheld shares of Stock does not equal the
amount of the Minimum Statutory Tax Withholding Obligation, the Company shall
withhold shares of Stock with a Fair Market Value slightly less than the amount
of then Minimum Statutory Tax Withholding Obligation and the Holder must satisfy
the remaining minimum withholding obligation in some other manner permitted
under this Section 14.3. The withheld shares of Stock not made available for
delivery by the Company shall be retained as treasury shares or will be
cancelled and, in either case, the Holder’s right, title and interest in such
shares of Stock shall terminate. The Company shall have no obligation upon
vesting or exercise of any Award or lapse of restrictions on any Award until the
Company or an Affiliate has received payment sufficient to cover the Minimum
Statutory Tax Withholding Obligation with respect to that vesting, exercise or
lapse of restrictions. Neither the Company nor any Affiliate shall be obligated
to advise a Holder of the existence of the tax or the amount which it will be
required to withhold.

      14.4 Written Agreement. Each Award shall be embodied in a written
agreement or statement which shall be subject to the terms and conditions of the
Plan. The Award Agreement shall be signed by a member of the Committee on behalf
of the Committee and the Company or by an executive officer of the Company,
other than the Holder, on behalf of the Company, and may be signed by the Holder
to the extent required by the Committee. The Award Agreement may specify the
effect of a Change in Control on the Award. The Award Agreement may contain any
other provisions that the Committee in its discretion shall deem advisable which
are not inconsistent with the terms and provisions of the Plan.

      14.5 Indemnification of the Committee. The Company shall indemnify each
present and future member of the Committee against, and each member of the
Committee shall be entitled without further action on his or her part to
indemnity from the Company for, all expenses (including attorney’s fees, the
amount of judgments and the amount of approved settlements made with a view to
the curtailment of costs of litigation, other than amounts paid to the Company
itself) reasonably incurred by such member in connection with or arising out of
any action, suit or proceeding in which such member may be involved by reason of
such member being or having been a member of the Committee, whether or not he or
she continues to be a member of the Committee at the time of incurring the
expenses, including, without limitation, matters as to which such member shall
be finally adjudged in any action, suit or proceeding to have been negligent in
the performance of such member’s duty as a member of the Committee. However,
this indemnity shall not include any expenses incurred by any member of the
Committee in respect of matters as to which such member shall be finally
adjudged in any action, suit or proceeding to have been guilty of gross
negligence or willful misconduct in the performance of his duty as a member of
the Committee. In addition, no right of indemnification under the Plan shall be
available to or enforceable by any member of the Committee unless, within
60 days after institution of any action, suit or proceeding, such member shall
have offered the Company, in writing, the opportunity to handle and defend same
at its own expense. This right of indemnification shall inure to the benefit of
the heirs, executors or administrators of each member of the Committee and shall
be in addition to all other rights to which a member of the Committee may be
entitled as a matter of law, contract or otherwise.

      14.6     Gender and Number. If the context requires, words of one gender
when used in the Plan shall include the other and words used in the singular or
plural shall include the other.

      14.7     Severability. In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
(continued)

      14.8     Headings. Headings of Articles and Sections are included for
convenience of reference only and do not constitute part of the Plan and shall
not be used in construing the terms and provisions of the Plan.

      14.9     Other Compensation Plans. The adoption of the Plan shall not
affect any other option, incentive or other compensation or benefit plans in
effect for the Company or any Affiliate, nor shall the Plan preclude the Company
from establishing any other forms of incentive compensation arrangements for
Associates.

      14.10     Other Awards. The grant of an Award shall not confer upon the
Holder the right to receive any future or other Awards under the Plan, whether
or not Awards may be granted to similarly situated Holders, or the right to
receive future Awards upon the same terms or conditions as previously granted.

      14.11     Successors. All obligations of the Company under the Plan with
respect to Awards granted hereunder shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.

      14.12     Law Limitations/ Governmental Approvals. The granting of Awards
and the issuance of Shares under the Plan shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required.

      14.13     Delivery of Title. The Company shall have no obligation to issue
or deliver evidence of title for shares of Stock issued under the Plan prior to:



        (a) obtaining any approvals from governmental agencies that the Company
determines are necessary or advisable; and           (b) completion of any
registration or other qualification of the Stock under any applicable national
or foreign law or ruling of any governmental body that the Company determines to
be necessary or advisable.

      14.14     Inability to Obtain Authority. The inability of the Company to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary to the lawful issuance and
sale of any shares of Stock hereunder, shall relieve the Company of any
liability in respect of the failure to issue or sell such shares of Stock as to
which such requisite authority shall not have been obtained.

      14.15     Investment Representations. The Committee may require any person
receiving Stock pursuant to an Award under the Plan to represent and warrant in
writing that the person is acquiring the Shares for investment and without any
present intention to sell or distribute such Stock.

      14.16     Persons Residing Outside of the United States. Notwithstanding
any provision of the Plan to the contrary, in order to comply with the laws in
other countries in which the Company or any of its Affiliates operates or has
Associates, the Committee, in its sole discretion, shall have the power and
authority to:



        (a) determine which Affiliates shall be covered by the Plan;          
(b) determine which persons employed outside the United States are eligible to
participate in the Plan;           (c) amend or vary the terms and provisions of
the Plan and the terms and conditions of any Award granted to persons who reside
outside the United States;           (d) establish subplans and modify exercise
procedures and other terms and procedures to the extent such actions may be
necessary or advisable — any subplans and modifications to Plan terms and
procedures established under this Section 13.16 by the Committee shall be
attached to the Plan document as Appendices; and           (e) take any action,
before or after an Award is made, that it deems advisable to obtain or comply
with any necessary local government regulatory exemptions or approvals.

 



--------------------------------------------------------------------------------



 



Exhibit 10.2
(continued)

      Notwithstanding the above, the Committee may not take any actions
hereunder, and no Awards shall be granted, that would violate the Exchange Act,
the Code, any securities law or governing statute or any other applicable law.

      14.17     No Fractional Shares. No fractional shares of Stock shall be
issued or delivered pursuant to the Plan or any Award. The Committee shall
determine whether cash, additional Awards, or other property shall be issued or
paid in lieu of fractional shares of Stock or whether such fractional shares or
any rights thereto shall be forfeited or otherwise eliminated.

      14.18     Arbitration of Disputes. Any controversy arising out of or
relating to the Plan or an Option Agreement shall be resolved by arbitration
conducted pursuant to the arbitration rules of the American Arbitration
Association. The arbitration shall be final and binding on the parties.

      14.19     Governing Law. The provisions of the Plan and the rights of all
persons claiming thereunder shall be construed, administered and governed under
the laws of the State of Texas.

 